723 S.E.2d 689 (2012)
290 Ga. 748
In the Matter of Gary Mixson WISENBAKER.
No. S12Y0932.
Supreme Court of Georgia.
March 19, 2012.
Paula J. Frederick, General Counsel, Jonathan Winslow Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Gillen, Withers & Lake, Thomas A. Withers, for Wisenbaker.
PER CURIAM.
This disciplinary matter is before the Court pursuant to the report and recommendation of the Special Master, Claude M. Kicklighter, Jr., who recommends that the Court accept the petition for voluntary surrender of license filed by Respondent Gary Mixson Wisenbaker (State Bar No. 771450) in response to the State Bar's initiation of proceedings under Bar Rule 4-106. In the petition, Wisenbaker, who has been a member of the Bar since 1980, admits that on November 16, 2011 he tendered a plea of guilty in the United States District Court for the Southern District of Georgia to a felony violation of 18 USC § 1343 (wire fraud). Although Wisenbaker's plea has yet to be accepted and no sentence has been entered, he admits that he has violated Rule 8.4(a)(2) of Bar Rule 4-102(d), the maximum penalty for which is disbarment. Wisenbaker submits that the appropriate discipline to be imposed in this case is a voluntary surrender of his license to practice law, an act which he acknowledges is tantamount to disbarment. The State Bar does not oppose, but rather supports, Wisenbaker's petition.
We have reviewed the record and accept Wisenbaker's petition for voluntary surrender of his license. Accordingly, the name of Gary Mixson Wisenbaker hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Wisenbaker is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.